ACCEPTED
                                                                                                 03-15-00370-CV
                                                                                                         6784359
                                                                                      THIRD COURT OF APPEALS
                                                                                                 AUSTIN, TEXAS
                                                                                             9/3/2015 1:40:43 PM
                                                                                               JEFFREY D. KYLE
                                                                                                          CLERK
                           NO. 03-15-00370-CV
________________________________________________________________________
                                                                           FILED IN
                       IN THE COURT OF APPEALS         3rd COURT OF APPEALS
                                                           AUSTIN, TEXAS
                   FOR THE THIRD DISTRICT OF TEXAS
                    TRAVIS COUNTY, AUSTIN, TEXAS 9/3/2015 1:40:43 PM
                                                         JEFFREY D. KYLE
________________________________________________________________________
                                                              Clerk

      REAGAN NATIONAL ADVERTISING OF AUSTIN, INC., APPELLANT

                                           VS.

   THE CITY OF AUSTIN AND MARC A. OTT, IN HIS OFFICIAL CAPACITY,
                               APPELLEES
________________________________________________________________________

                           ON APPEAL FROM
                                 th
                   THE 200 JUDICIAL DISTRICT COURT
                        TRAVIS COUNTY, TEXAS
                       CAUSE NO. D-1-GN-12-001211
________________________________________________________________________

  APPELLANT’S UNOPPOSED SECOND MOTION FOR EXTENSION OF TIME
________________________________________________________________________

       Appellant Reagan National Advertising of Austin files this unopposed motion

seeking a 14-day extension of the deadline for its Appellant’s Brief.

       1.     The deadline for Appellant’s Brief is Friday, September 11, 2015.

       2.     Appellant requests a 14-day extension until Friday, September 25, 2015.

This is Appellant’s second request for an extension. The first request was similarly for 14

days, as the original deadline on the brief was August 28, 2015.

       3.     The additional time is sought due to recent and unexpected demands on

counsel’s time in another matter, the deadline for which could not be extended by

agreement.



                                             1
       4.     Appellees do not oppose the relief requested in this motion.

       5.     This extension is not sought for delay, but so that justice may be done.

       For these reasons, Appellant prays that the Court grant an extension of its deadline

to file the Appellant’s Brief until September 25, 2015.

                                          Respectfully submitted,

                                          /s/ B. Russell Horton
                                          B. Russell Horton
                                          State Bar No. 10014450
                                          rhorton@gbkh.com
                                          George Brothers Kincaid & Horton, L.L.P.
                                          114 West 7th Street, Suite 1100
                                          Austin, Texas 78701
                                          (512) 495-1400
                                          (512) 499-0094 FACSIMILE
                                          ATTORNEY FOR APPELLANT

                           CERTIFICATE OF CONFERENCE

        Patricia Link indicated on September 3, 2015, that Appellees do not oppose the
relief requested in this motion.
                                         /s/ B. Russell Horton
                                         B. Russell Horton

                              CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of this motion was served on September 3,
2015, on the following through the court’s e-filing system:

Patricia L. Link
Gray Laird
City of Austin-Law Department
PO Box 1546
Austin, TX 78767-1546
512-974-1311 (facsimile)
patricia.link@austintexas.gov

                                          /s/ B. Russell Horton
                                          B. Russell Horton


                                             2